In the Supreme Court of Georgia



                                    Decided: October 19, 2021


                S21A0788. BARRETT v. THE STATE.


      BETHEL, Justice.

      A Richmond County jury found Shawncy Barrett guilty of the

felony murder of Terrence Baker. On appeal, Barrett argues that the

evidence presented at trial was insufficient as a matter of due

process to support his conviction, that the trial court should have

granted him a new trial on the general grounds, and that the trial

court erred by admitting a recording of his first custodial interview

with law enforcement officials. We affirm.1


      1 The crimes occurred on February 16, 2016. On May 10, 2016, a
Richmond County grand jury indicted Barrett, Brandon Antonio Carter, and
Elijah Bernard Washington for malice murder (Count 1), felony murder
predicated on armed robbery (Count 2), felony murder predicated on
aggravated assault (Count 3), and possession of a firearm during the
commission of a crime (Count 4). Carter and Washington were also indicted for
possession of a firearm by a convicted felon. The cases were severed for trial.
Carter was tried by a jury, convicted of malice murder and two firearm
offenses, and sentenced to life in prison without the possibility of parole for
      1. Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. See Jackson v.

Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979). Just after

5:00 a.m. on February 16, 2016, an employee of an Augusta Waffle

House called 911 to report that she had seen a man who appeared

to be dead from a gunshot wound in the parking lot of the restaurant

next door. The police responded to the call and found Baker dead

from an apparent gunshot wound. It appeared that Baker had been

shot from behind and that his body had been moved. The police

found $790 in cash in the pocket of Baker’s pants. The medical

examiner testified that Baker died from a single gunshot wound to

the back of his head and that the manner of death was homicide.



malice murder and consecutive five-year terms for each of the firearm offenses.
This Court affirmed his convictions and sentences in Carter v. State, 308 Ga.
589 (842 SE2d 831) (2020). Washington was tried by a jury and found not guilty
as to each count. Their cases are not part of this appeal. At a jury trial held
from June 11 to 14, 2018, Barrett was found guilty of Count 2 and not guilty of
the remaining counts against him. On June 14, 2018, the trial court sentenced
Barrett to life in prison without the possibility of parole. On June 19, 2018,
Barrett filed a motion for new trial, which he amended through new counsel
on April 23, 2019. The trial court denied the motion for new trial, as amended,
on February 10, 2020. Barrett filed a notice of appeal on February 21, 2020.
This case was docketed to this Court’s April 2021 term and submitted for a
decision on the briefs.
                                      2
     Officers obtained video recordings from security cameras

maintained by the Waffle House and the restaurant next door. In

the recordings, Baker could be seen standing near his Jeep in the

Waffle House parking lot and meeting with Barrett and Brandon

Carter just before 3:00 a.m. After briefly visiting the Waffle House,

Barrett and Carter got into Baker’s Jeep. Barrett sat in the front

passenger seat, and Carter sat in the backseat. Baker drove into the

adjacent parking lot in front of the restaurant next door.2 The

surveillance videos also showed a red Ford Focus hatchback vehicle

in that parking lot.

     The police obtained cell phone records showing that seven

phone calls had been placed between Baker and Elijah Washington

in the hours preceding Baker’s death. After learning that Baker had

communicated with Washington on the night of the shooting, two

police investigators went to the apartment complex where

Washington was known to live. While the investigators were there,



     2  Baker parked the Jeep in an area that was not in the view of the
surveillance cameras.
                                   3
Washington came to the apartment complex driving a red Ford

Focus hatchback. The investigators spoke with Washington. As a

result of that interaction, the police officers identified Barrett and

Carter as other possible suspects in Baker’s shooting. The

investigators also learned that Carter lived in the same apartment

complex.

     An employee of the apartment complex found two semi-

automatic pistols — a Hi-Point .40-caliber pistol and a Smith &

Wesson .40-caliber pistol — in a dumpster behind the complex. A

firearms examiner testified that a .40-caliber bullet, a bullet

fragment, and a .40-caliber cartridge case recovered at the crime

scene and during the autopsy of Baker had each been fired from the

Smith & Wesson pistol.

     Investigator Mitchell Freeman interviewed Barrett on two

separate occasions in connection with this case. The first interview

took place at the sheriff’s office. Barrett was in custody at the time




                                  4
and, after receiving Miranda3 warnings, told Freeman the following:

On the night of Baker’s shooting, Barrett, Carter, and Washington

went to a bar to buy marijuana. The person they spoke to did not

have any, but Baker overheard that conversation and told Barrett

that he had marijuana. Barrett, Washington, and Carter later met

Baker in the Waffle House parking lot, and Barrett and Carter each

gave Baker $20 for marijuana. Barrett said that he, Carter, and

Washington rode together in a red car, and Washington remained in

the car while Barrett and Carter went into the Waffle House.

Barrett said that Washington drove around the parking lot and then

parked. Barrett said he, Washington, and Carter smoked the

marijuana they got from Baker and that Baker was “fine” when he,

Carter, and Washington left the Waffle House parking lot.

      Deputy Richard Russell of the Richmond County Sheriff’s

Office testified that he encountered Barrett in the Richmond County

Jail the next day. While Deputy Russell was moving Barrett to a



      3   See Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694)
(1966).
                                     5
different cell, Barrett said that he “didn’t want to do time for

anybody else” and asked Deputy Russell if the investigator “just

wanted the shooter.” Barrett then told Deputy Russell that he

wanted to speak with the investigator and that he “should have just

talked to them folks yesterday.”

     Later that day, Freeman and another investigator interviewed

Barrett at the jail. After again receiving Miranda warnings, Barrett

told the investigators the following. He and Washington met Baker

at a bar and discussed buying marijuana. After they agreed to a deal,

Baker left to pick up the marijuana. Washington immediately began

talking about robbing Baker. Carter was not with them at the time,

but they drove to pick him up after leaving the bar. Washington told

Carter about the robbery plan. Washington was carrying a .40-

caliber Hi-Point pistol, and Carter was also carrying a gun. Once

they arrived at the Waffle House, Barrett and Carter got out of the

car while Washington drove around the parking lot. Barrett and

Carter went inside the Waffle House, and Barrett called Washington



                                   6
to discuss the robbery plan.4 Baker pulled into the parking lot and

made contact with Barrett and Carter. Barrett got in the front seat

of Baker’s car, and Carter got in the back seat. Baker then pulled

his car around and parked next to Washington. Barrett said that he

was going to give Baker money for his marijuana, but that Carter

was going to rob Baker “for the rest of it.” During the transaction,

Carter shot Baker, who was unarmed. Barrett said that after

shooting Baker, Carter pushed Baker out of the car and took

marijuana, cash, and a cell phone from Baker. Carter and Barrett

got back into Washington’s car, and he drove them back to

Washington’s apartment, where they smoked the marijuana they

had stolen from Baker.

     (a) Barrett first argues that the evidence presented at trial was

insufficient as a matter of constitutional due process to support his

conviction for felony murder because the evidence failed to establish




     4  Barrett said Washington asked him, “whatcha gonna do?” Investigator
Freeman testified that it was his impression from Barrett’s statement about
his call with Washington that Barrett and Washington were discussing a plan
for the robbery.
                                    7
the essential elements of the predicate felony, armed robbery.

Barrett argues that he had no knowledge of what would occur when

he and Carter met with Baker and that the only evidence presented

by the State that could support his knowledge that Carter would

commit the armed robbery is a statement made by Washington that

he wanted to “rob the guy” and a call between Barrett and

Washington that an investigator later characterized as “absolutely”

discussing the robbery plan. Barrett claims the investigator’s

characterization   was    too   speculative   to   support   Barrett’s

involvement.

     When evaluating challenges to the sufficiency of the evidence,

we view the evidence presented at trial in the light most favorable

to the jury’s verdicts and ask whether any rational trier of fact could

have found the defendant guilty beyond a reasonable doubt of the

crimes of which he was convicted. See Jackson, 443 U. S. at 319 (III)

(B); Jones v. State, 304 Ga. 594, 598 (2) (820 SE2d 696) (2018). “We

leave to the jury the resolution of conflicts or inconsistencies in the

evidence, credibility of witnesses, and reasonable inferences to be

                                  8
derived from the facts[,]” and we do not reweigh the evidence. Smith

v. State, 308 Ga. 81, 84 (1) (839 SE2d 630) (2020); see also Ivey v.

State, 305 Ga. 156, 159 (1) (824 SE2d 242) (2019).

     The offense of armed robbery is defined in OCGA § 16-8-41,

which provides in relevant part that “[a] person commits the offense

of armed robbery when, with intent to commit theft, he or she takes

property of another from the person or the immediate presence of

another by use of an offensive weapon[.]” OCGA § 16-8-41 (a). Armed

robbery is a felony. See OCGA § 17-10-6.1 (a) (2) & (b) (1). And the

trial court charged the jury on Georgia’s “party to a crime” statute,

which provides that “[e]very person concerned in the commission of

a crime,” including one who “[d]irectly commits the crime” or

“[i]ntentionally aids or abets in the commission of the crime[,]” is “a

party thereto and may be charged with and convicted of commission

of the crime.” OCGA § 16-2-20 (a), (b) (1) & (3). “While mere presence

at the scene of a crime is not sufficient evidence to convict one of

being a party to a crime, criminal intent may be inferred from

presence, companionship, and conduct before, during[,] and after the

                                  9
offense.” (Citation omitted.) Boyd v. State, 306 Ga. 204, 207-208 (1)

(830 SE2d 160) (2019).

     The evidence presented at trial supported a determination that

the armed robbery occurred when marijuana, cash, and a cell phone

belonging to Baker were taken from his immediate presence by the

use of a gun that Carter was carrying. The evidence further

supported a finding that Barrett had knowledge of the plan to rob

Baker and that Carter had a gun with him when the two of them got

into Baker’s car. Barrett told Investigator Freeman and another

investigator that he, Washington, and Baker discussed buying

marijuana earlier that evening. After they agreed to a deal, Baker

left, and Washington immediately began talking about robbing

Baker. After that conversation, Barrett and Washington drove to

pick up Carter on the way to meet Baker, and Washington told

Carter about the robbery plan.5 After the shooting, Barrett left the


     5  Barrett attempts to diminish Investigator Freeman’s description, based
on his interview with Barrett, of a phone call between Barrett and Washington
while they were at the Waffle House as mere “speculation as to [Barrett]’s
involvement.” However, the jury is authorized to make “reasonable inferences

                                     10
Waffle House with Washington and Carter to smoke the marijuana

they had stolen from Baker.

      Although there is no evidence that Barrett himself committed

the armed robbery of Baker, evidence of his involvement in the

planning of the robbery as well as his presence, companionship, and

conduct with other perpetrators before, during, and after the

robbery “was sufficient to authorize a rational jury to find beyond a

reasonable doubt that [Barrett] was guilty, at least as a party to the

crime[] of armed robbery[.]” Boyd, 306 Ga. at 208 (1) (a); see also

Heard v. State, 309 Ga. 76, 82-84 (2) (844 SE2d 791) (2020).

Moreover, because the evidence also authorized the jury to find that

Baker’s death occurred during the commission of that felony, the

evidence was sufficient to support the jury’s guilty verdict on the

felony murder count predicated on armed robbery. See Boyd, 306 Ga.



to be derived from the facts.” Smith, 308 Ga. at 84 (1). The jury could thus
consider Investigator Freeman’s description of the call, based on his
impression of Barrett’s demeanor and the full context of the interview, along
with other evidence of Barrett’s involvement, including Barrett’s own words,
to determine that Barrett knew about the plan for the robbery. Barrett did not
object to Investigator Freeman’s description of the interview at trial or raise
any issue regarding the admissibility of the description on appeal.
                                      11
at 208 (1) (a). This enumeration of error fails.

     (b) Barrett also argues that the trial court erred by not

granting him a new trial, citing OCGA § 5-5-21, which provides that

the trial judge “may exercise a sound discretion in granting or

refusing new trials in cases where the verdict may be decidedly and

strongly against the weight of the evidence even though there may

appear to be some slight evidence in favor of the finding.” Barrett

argues that the weight of the evidence presented at trial is contrary

to the jury’s verdict. Barrett’s arguments, however, appear to

conflate sufficiency of the evidence review under Jackson v.

Virginia, with the role of the trial court sitting as a “thirteenth juror”

under OCGA §§ 5-5-20 and 5-5-21. We have explained that

     [e]ven when the evidence is legally sufficient to sustain a
     conviction, a trial judge may grant a new trial if the
     verdict of the jury is “contrary to . . . the principles of
     justice and equity,” OCGA § 5-5-20, or if the verdict is
     “decidedly and strongly against the weight of the
     evidence.” OCGA § 5-5-21. When properly raised in a
     timely motion, these grounds for a new trial – commonly
     known as the “general grounds” – require the trial judge
     to exercise a “broad discretion to sit as a ‘thirteenth
     juror.’” In exercising that discretion, the trial judge must
     consider some of the things that [the trial judge] cannot

                                   12
       when assessing the legal sufficiency of the evidence,
       including any conflicts in the evidence, the credibility of
       witnesses, and the weight of the evidence.

(Citation omitted.) White v. State, 293 Ga. 523, 524 (2) (753 SE2d

115) (2013).

       The decision to grant or refuse to grant a new trial on the
       general grounds is vested solely in the trial court. And
       when a defendant appeals the trial court’s denial of a
       motion for new trial, an appellate court does not review
       the merits of the general grounds. Instead, this Court’s
       review of [the] trial court’s ruling on the general grounds
       is limited to sufficiency of the evidence under Jackson v.
       Virginia.

Thrift v. State, 310 Ga. 499, 503 (2) (852 SE2d 560) (2020) (cleaned

up).

       As discussed in the previous subdivision, the evidence was

sufficient to support Barrett’s convictions under Jackson v. Virginia.

Moreover, because it is clear from the trial court’s order denying

Barrett’s motion for new trial that the trial court properly

understood its discretion to grant Barrett a new trial on the general

grounds and that the trial court independently reweighed the

evidence presented at trial, Barrett has not shown that the trial


                                   13
court erred with respect to its general grounds analysis. See State v.

Denson, 306 Ga. 795, 799 (2) (a) (833 SE2d 510) (2019) (rejecting

challenge to trial court’s ruling on motion for new trial based on

general grounds where the record showed that “the trial court

understood the legal standard required to grant a motion for new

trial on the general grounds and exercised its discretion in applying

that standard.”). Accordingly, this enumeration of error is meritless.

     2. Barrett also argues that the trial court erred by admitting

into evidence an audio and video recording of his first custodial

interview   with   law   enforcement    officers   because   technical

difficulties with the recording made it difficult for the jury to

understand what was discussed during the interview. Specifically,

Barrett argues that the jury was unable to gauge his demeanor in

the recording and that the probative value of the recording was

therefore substantially outweighed by its prejudicial effect under

OCGA § 24-4-403 (“Rule 403”).

     Barrett gave two custodial statements to law enforcement

officers after the shooting. The first is the only one relevant to this

                                  14
enumeration of error. On February 17, 2016, Investigator Mitchell

Freeman of the Richmond County Sheriff’s Office interviewed

Barrett. At trial, the State sought to admit a video recording of the

interview. The prosecutor indicated to the court that there were

technical difficulties with the recording, namely that the audio and

video were not synchronized, “the recording play[ed] at an

unnaturally fast speed,” and “the voices [were] accelerated[.]” Due

to these difficulties, the prosecutor proposed playing only the audio

portion of the recording for the jury. In response, Barrett argued

that the State could instead manipulate the audio, resulting in the

video and audio not “match[ing] up,” and that playing only the audio

would prevent the jury from analyzing body language and related

visual factors. Barrett further argued that if the trial court decided

to play the recording, then the jury should be informed of the

technological modifications and also see the video. The prosecutor

then suggested playing the recording for the jury twice, first at a

slower speed and then at the accelerated speed caused by the

malfunction. Barrett agreed with this suggestion, while still

                                 15
maintaining his earlier objection to the admission of the interview

based on Rule 403. The trial court agreed that the State could play

the recording twice, while noting that the jury should have some

explanation for why the State was doing so. The recording was later

played for the jury, first at full speed with audio and video, and then

at a slower speed with audio only. The prosecutor explained to the

jury that the recording was played twice at different speeds due to

technical difficulties with the recording.

     Under Rule 403, “[r]elevant evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair

prejudice[.]” See also Anglin v. State, 302 Ga. 333, 337 (3) (806 SE2d

573) (2017). We generally review the trial court’s decision to admit

evidence for abuse of discretion. See Carston v. State, 310 Ga. 797,

802 (3) (b) (854 SE2d 684, 689) (2021). As we have explained,

     Rule 403 is an extraordinary remedy, which should be
     used only sparingly, and the balance should be struck in
     favor of admissibility. Thus, in reviewing issues under
     Rule 403, we look at the evidence in a light most favorable
     to its admission, maximizing its probative value and
     minimizing its undue prejudicial impact.

(Citation and punctuation omitted.) Id.
                                  16
     As noted above, the content of the interview was highly

probative of Barrett’s guilt, as it helped to establish his presence at

the scene of the murder with the other suspects and the victim and

the motive for the crime. Although the recording of the interview

may have been more difficult for the jury to understand than if there

had been no technical difficulties, the jury had two opportunities to

view and evaluate the recording. In addition, Investigator Freeman

testified at length about the interview and the incriminating

statements Barrett made in it. The technical difficulties and extra

time associated with playing the recording of the interview did not

deprive the recording of probative value. Nor did it demonstrably

create or enhance any improper prejudicial effect. Based on the

foregoing, we see no abuse of the trial court’s discretion in

concluding that Rule 403 did not bar the admission of the video

recording. See Edwards v. State, 308 Ga. 176, 183 (2) (839 SE2d 599)

(2020) (trial court did not abuse its discretion in rejecting

defendant’s “conclusory assertion” that the probative value of a

videotaped interview, in which defendant was cast “in a prejudicial

                                  17
light [but not] an unfairly prejudicial light,” was substantially

outweighed by the danger of unfair prejudice (emphasis in original)).

     Judgment affirmed. All the Justices concur.




                                 18